  Case 14-83335      Doc 90       Filed 04/19/19 Entered 04/19/19 08:50:32           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DUSTIN L. TAYLOR                      §       Case No. 14-83335
       VILLA S. TAYLOR                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/31/2014.

       2) The plan was confirmed on 01/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          06/16/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/02/2017.

       5) The case was completed on 11/16/2018.

       6) Number of months from filing or conversion to last payment: 48.

       7) Number of months case was pending: 53.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $11,800.00.

       10) Amount of unsecured claims discharged without full payment: $22,762.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83335      Doc 90       Filed 04/19/19 Entered 04/19/19 08:50:32          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 42,704.11
      Less amount refunded to debtor(s)                         $ 24.99
NET RECEIPTS                                                                       $ 42,679.12



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 3,206.21
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 7,206.21

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal    Interest
Name                            Class       Scheduled    Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.               Lgl          4,000.00    4,000.00       4,000.00    4,000.00        0.00
ALLY FINANCIAL                  Sec              0.00   16,571.61           0.00        0.00        0.00
SANTANDER CONSUMER USA INC Sec                   0.00   24,287.40           0.00        0.00        0.00
SPRINGLEAF FINANCIAL SERV. OF Uns                0.00    5,880.89       5,880.89    5,880.89        0.00
SPRINGLEAF FINANCIAL SERV. OF Uns                0.00    1,416.21       1,416.21    1,416.21        0.00
AMERICOLLECT INC                Uns          1,268.00         NA             NA         0.00        0.00
ASPEN MASTERCARD                Uns          1,030.00         NA             NA         0.00        0.00
AUTOVEST LLC                    Uns         16,421.00         NA             NA         0.00        0.00
BBY / CBNA                      Uns            350.00         NA             NA         0.00        0.00
PORTFOLIO RECOVERY              Uns            413.00      413.68         413.68      413.68        0.00
CREDITORS PROTECTION SERVICE, Uns              521.00      604.00         604.00      604.00        0.00
AMERICAN INFOSOURCE LP as agent Uns            796.00      795.92         795.92      795.92        0.00
CREDITORS PROTECTION S          Uns          2,065.00         NA             NA         0.00        0.00
FIRST PREMIER BANK              Uns            434.00         NA             NA         0.00        0.00
HSBC BANK                       Uns              0.00         NA             NA         0.00        0.00
PLAINS COMMERCE BANK            Uns            694.00         NA             NA         0.00        0.00
ROCKFORD MERCANTILE AGENCY Uns               8,115.00   11,356.58      11,356.58   11,356.58        0.00
BILL FAIRBROTHER                Uns              0.00         NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-83335      Doc 90       Filed 04/19/19 Entered 04/19/19 08:50:32       Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid       Paid
A&B ENGINEERING SERVICES, INC       Sec     15,145.00   15,144.66   15,144.66        0.00       0.00
A&B ENGINEERING SERVICES, INC       Uns          0.00   12,992.75   12,992.75   12,992.75       0.00
BECKY HOLMES                        Uns        200.00         NA          NA         0.00       0.00
SIX FLAGS GREAT AMERICA             Uns        300.00         NA          NA         0.00       0.00
UNIVERSITY OF WI HOSPITAL &         Uns          0.00    1,331.25    1,331.25    1,331.25       0.00
UNIVERSITY OF WI HOSPITAL &         Uns          0.00      360.00      360.00      360.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00      321.63      321.63      321.63       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83335      Doc 90       Filed 04/19/19 Entered 04/19/19 08:50:32    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                        $ 15,144.66           $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 15,144.66           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 35,472.91      $ 35,472.91               $ 0.00



Disbursements:

       Expenses of Administration               $ 7,206.21
       Disbursements to Creditors              $ 35,472.91

TOTAL DISBURSEMENTS:                                            $ 42,679.12




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83335        Doc 90      Filed 04/19/19 Entered 04/19/19 08:50:32               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
